DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                              Response to Amendment
Amendment received on 09/12/2022 is acknowledged and entered. Claims 21 and 23 have been withdrawn. Claims 2, 5-6, 9, 14-20, 22, 25-29, 31-33, 35-36 and 39 have been previously cancelled. Claims 1, 3, 7-8, 10, 24, 30, 34, 37-38, 40, 42 and 45 have been amended.  Claims 1, 3-4, 7-8, 10-13, 21, 23-24, 30, 34, 37-38 and 40-46 are currently pending in the application.
                                                   Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1, 3-4, 7-8, 10-13, 24, 30, 34, 37-38 and 40-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. ld. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
	Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas). Alice Corp. v. CLS Bank Int'l, 573 U.
S. (2014). Claim 1 is directed to a statutory category, because a series of steps for providing commercials to an audience satisfies the requirements of a process (a series of acts).
	Next, the claim is analyzed to determine whether it is directed to a judicial exception.
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of creating a customizable commercial for providing the commercial to an audience. The claim recites:
	1. A method comprising:
	providing information indicating a plurality of advertisement campaigns comprising a plurality of media segments;
	receiving, from a computing device, a first selection of an advertisement campaign of the plurality of advertisement campaigns;
	extracting, from the received first selection, metadata indicating one or more target audiences of the advertisement campaign;
	causing, based on the extracted metadata display of feedback information, associated with the advertisement campaign, for customizing an advertisement for the one or more target audiences;
	receiving, based on the feedback information, a second selection for at least one media segment needed by the computing device to distribute the advertisement to the one or more target audiences; and
	sending, to the computing device, the at least one media segment to cause assembly and distribution of the advertisement, by the computing device, to one or more delivery points.

	The limitations of providing information; receiving a first selection; extracting metadata; displaying feedback information; receiving a second selection, and sending a media segment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner's language (e.g. “providing information; “receiving a first selection”, etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor’ language, “extracting” step in the context of this claim encompasses a human operator determines which target audience corresponds to the selected commercial; “causing display or assembly” could be understood as an operator is asking an assistant to use a computer for creating an advertisement campaign; and “sending” and “receiving” steps represent non-essential data gathering activity. Thus, aside from the general technological environment (addressed below), it covers purely mental processes and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
	Specifically, regarding the “extracting” step, - in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Mental processes, e.g., parsing and extracting, as well as de-encrypting data, remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson, [409 U.S. 63 (1972)].”).
	Furthermore, regarding the steps of extracting, selecting (or determining and  analyzing), said function could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).	
	As per receiving, displaying, and sending limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is similar to other abstract ideas held to be non-statutory by the courts (Intellectual Ventures | LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015) - tailoring sales information presented to a user based on, e.g., user data or time data;
Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - process of gathering and analyzing information of a specified content, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) - creating a contractual relationship). These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activity’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A — Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the additional elements — using a processor to perform providing; receiving; extracting metadata; displaying; receiving, and sending steps; however, the processor in each step is recited (or implied) at a high level of generality, generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. Thus, the processor in the determining step is recited or implied at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing received and stored data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component, and the processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." The claims only manipulate abstract data elements into another form. They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. None of the additional elements "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers." Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).
	The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, and outputting data.
	As per receiving; displaying, and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra- solution component and represents nominal recitation of technology. Insignificant "post- solution’ or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra- solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility’. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230.
	Thus, the method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Therefore, the claim is directed to an abstract idea. (Step 2A — Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving, displaying, and sending steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if itis more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, comparing information, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality.
	Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer -
receiving, storing, comparing and outputting data have recognized by the courts as routine and conventional activity. Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well- understood, routine, conventional activity is supported under Berkheimer Option 2. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Further, similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non- conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim
does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12.
	Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer, but, like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is ‘well-understood, routine, [and]
conventional." SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)). Apart from the instructions to implement the abstract idea, they only serve to perform well- understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures | LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology; their collective functions merely provide conventional computer implementation.
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational
improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as avoiding expenses associated with hiring “another advertising agency to modify the advertisement based on, for example, the respective market” (Specification, [0006)). Thus, the current application’ solution to the problem of avoiding redundant expenses is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of providing information; receiving a first selection; extracting metadata; displaying feedback information; receiving a second selection, and sending a media segment merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test’. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011).
	For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256-57 (Fed. Cir. 2014); cf. Intellectual Ventures |, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, ... DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception. Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via
computers." Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 	As per “receiving from the computing device’ and “sending to a computing device” recitations, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers." Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
	Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 4, 7- 8, 10-13, 24 and 46 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 4, 7-8, 10-13, 24 and 46 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 4, 7-8, 10-13, 24 and 46 are also directed to non-statutory subject matter.
	Because Applicant’s computer-readable storage medium claims 30, 34, and 45, and apparatus claims 37-38 and 40-44 add nothing of substance to the underlying abstract idea, they too are patent ineligible under §101.
                                   
                                       Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1, 4, 7-8, 10-13, 24, 30, 34, 37-38 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Headings et al. (US 2002/0144283 A1) in view of Marsh (US 2003/0195863 A1), further in view of Holtz et al. (US 2002/0053078 A1), and further in view of Srinivasan et al. (US 6,357,042 B2).

	Claims 1, 30 and 37. Headings et al. (Headings) teaches:
	providing information indicating a plurality of advertisement campaigns comprising a plurality of media segments; Fig. 6; [0010]-[0011]; [0038]-[0039]
	receiving, from a computing device, a first selection of an advertisement campaign of the plurality of advertisement campaigns, wherein the selection indicates one or more target audiences of the selection; (each user selects a customizable advertisement campaign). [0010]-[0011]; [0027]; [0029]-[0033]; [0039]; [0040]
	While Heading discloses that each customizable advertisement campaign (built into rollout media asset) is associated with metadata, which is descriptive information associated with the media asset [0006]; [0027]; [0029], and that each user selects a customizable advertisement campaign [0010]; [0011], Headings does not specifically teach extracting, from the received first selection, metadata indicating one or more target audiences of the advertisement campaign, which is disclosed in Marsh (accessing metadata information including target audience Fig. 9, user recommendations, ratings, and genre classifications) Figs. 9, “Target Audience”; 12; [0193]; [0227]; [0228]-[0236]; [0249]; [1616]. Marsh further teaches determining a recommendation of one or more delivery points for the at least one advertisement Fig. 9, “target audience”; Fig. 19, “email address”; [0249]; [1271]; [1470]; [1476]; [1503]; [1509]; [1525]
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include the recited limitations, as disclosed in Marsh, because it would advantageously assist a user in making decisions about which programs to view based on descriptive data associated with the programs, as well as provide an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004].
	While Headings discloses customizing an advertisement for the one or more target audiences, Headings does not specifically teach causing, based on the extracted metadata display of feedback information, associated with the advertisement campaign, which is disclosed in Holtz et al. (Holtz) [0256]; [0287]
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include the recited limitations, as disclosed in Holtz, because it would advantageously allow to incorporate enhancements such as advertisements, including video or audio commercials, dynamic banners, sponsorship buttons, active media, and email promotions, which can be linked to each segment of the customized program so that the user when viewing the transmission also views that associated advertising, as specifically stated in Holtz. [0027]
	Headings, as modified by Marsh and Holtz, further teaches:
	receiving, based on the feedback information, a second selection for at least one media segment needed by the computing device to distribute the advertisement to the one or more target audiences; [0027]; [0036] and
	sending, to the computing device the at least one media segment to cause assembly and distribution of the second advertisement by the first computing device to one or more delivery points. [0027]; [0036]
	Further, Srinivasan et al. (Srinivasan) discloses sending, to the computing device the at least one media segment to cause assembly and distribution of the at least one advertisement by the computing device to the one or more delivery points. (sending, to the computing device, information to enable display of a plurality of delivery options for the assembled advertisement, wherein said advertisement is assembled based on inputs from a plurality of computing devices, said inputs having metadata associated with them correspondingly) C. 35, L. 20 - C. 38, L. 24
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include sending, to the computing device the at least one media segment to cause assembly and distribution of the at least one advertisement by the computing device to the one or more delivery points, as disclosed and suggested in Marsh and Srinivasan, for the benefit of adding flexibility to the authoring process and thus simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claims 4 and 41. The method of claim 3, wherein at least one media segment is based on a format comprising at least one of: a high definition format, a standard definition format, an MPEG-2 format, or an MPEG-4. Headings, [0033]; Srinivasan, C. 13, L. 65. The motivation to combine would be the benefit of adding flexibility to the authoring process and thus simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claim 7. The method of claim 1, further comprising: receiving, from the computing device, delivery information for the advertisement; receiving, from the computing device, playback rules for the advertisement; and sending, to a second computing device, the delivery information and the playback rules. Headings, [0007]; [0013]

	Claim 8. The method of claim 7, wherein the playback rules comprise at least one of: a transmission time, a transmission date, a delivery location, or an offer relating to the advertisement. Headings, [0033]

	Claim 10. The method of claim 7, further comprising: determining whether the second computing device sent the advertisement via a network based on the playback rules; and if the second computing device has not complied with the playback rules, sending a command preventing the second computing device from sending the advertisement. Headings discloses contractual obligations associated with playback rules. [0007]; [0045]. Thus, it would be an obvious matter of common sense to terminate operation of non-compliant entity for the benefit of avoiding bad publicity and/or financial losses for the business.
	Claim 11. The method of claim 1, wherein the plurality of advertisement campaigns comprises targeting options comprising at least one of a delivery format, a delivery address, playback options, and a chargeback number. Headings, [0033]. Also, Marsh; Fig. 19, “email address”; [0249]; [1271]; [1470]; [1476]; [1503]; [1509]: [1525]. The motivation to combine would be the benefit of providing an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004]. Also, Srinivasan; C. 35, L. 50 — C. 36, L. 9. The motivation to combine would be the benefit of adding flexibility to the authoring process and to simplify delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claim 12. The method of claim 11, wherein the delivery format comprises at least one of a high definition format, a standard definition format, an MPEG-2 format, or an MPEG-4 format. Headings, [0033]; Srinivasan, C. 13, L. 65. The motivation to combine would be the benefit of adding flexibility to the authoring process and thus simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claim 13. The method of claim 11, wherein the targeting options are indicated by a user input. (the semantic criterion identifying demographic) Headings, [0010]; [0011]; [0039]; [0033]

	Claims 24, 34 and 38. The method of claim 1, wherein the determining the at least one media segment needed by the computing device comprises determining which media segments required for assembly of the advertisement are stored at the computing device and retrievable for assembly of the advertisement. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Headings to include the recited limitation, because to shift location of parts (to a remote location) has been considered to be within the level of ordinary skill in the art — In re Japikse, 86 USPQ 70, 73; 182 F2d 207 (CCPA 1950).

	Claim 42. The device of claim 37, wherein the plurality of advertisement campaigns comprises targeting options comprising at least one of a delivery format, a delivery address, playback options, and a chargeback number. Headings, [0033]. Also, Marsh; Fig. 19, “email address”; [0249]; [1271]; [1470]; [1476]; [1503]: [1509]: [1525]. The motivation to combine would be the benefit of providing an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]-[0004]. Also, Srinivasan; C. 35, L. 50 — C. 36, L. 9. The motivation to combine would be the benefit of adding flexibility to the authoring process and to simplify delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claim 43. The device of claim 42, wherein the delivery format comprises at least one a high definition format, a standard definition format, an MPEG-2 format, or an MPEG-4 format. Headings, [0033]; Srinivasan, C. 13, L. 65. The motivation to combine would be the benefit of adding flexibility to the authoring process and thus simplifying delivery methods, as specifically stated in Srinivasan. C. 3, L. 37-39

	Claims 44-46. The device of claim 37, wherein the one or more delivery points comprise at least one of: a market, a location, a television station, a television affiliate, a company, a cable interconnect, or a receiving device. Marsh; [0249]; [1271]; [1470]; [1476]; [1503]; [1509]; [1525]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include the recited limitations, as disclosed in Marsh, because it would advantageously provide an architecture that supports media content descriptions based on descriptive data generated and accumulated in association with a particular piece of media content, thereby improving a media distribution process, as specifically stated in Marsh [0002]- [0004].

	Claims 3 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Headings in view of in view of Marsh, further in view of Holtz, further in view of Srinivasan and further in view of White (US 2004/0103026 Al).

	Claims 3 and 40. Headings does not specifically teach: causing display of a preview of the advertisement to the computing device prior to the sending.
	White teaches a method and system for designing customized advertisements by using digital media assets, wherein the compiled advertisements are previewed prior to sending to the audience [0026].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Headings to include presenting a preview of the completed commercial on the website prior to delivering the completed commercial to the audience, as disclosed in White, because it would advantageously allow to edit the compiled advertisement to adjust the content to last minute changes, as specifically stated in White.
						                                                                               				Response to Arguments
	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Applicant’s argues that claim 1 is not directed to a mental process, because the human mind cannot perform the steps of claim 1.
	The Examiner respectfully disagrees. The recited steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. For example, but for the “by a processor’ language, “extracting” step in the context of this claim encompasses a human operator determines which target audience corresponds to the selected commercial; “causing display or assembly” could be understood as an operator is asking an assistant to use a computer for creating an advertisement campaign; and “sending” and “receiving” steps represent non-essential data gathering activity. Further, regarding the “extracting” step, - in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Mental processes, e.g., parsing and extracting, as well as de-encrypting data, remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson, [409 U.S. 63 (1972)].”). Therefore, claim 1, as currently amended, is directed to an abstract idea. 



Applicant further argues that claim 1 integrates the alleged abstract idea into a practical application, because the claim is directed to an improved technical process for assembling an advertisement. 
	The Examiner respectfully disagrees and notes, that the generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component, and the processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, claim 1 only manipulates abstract data elements into another form, and does not set forth improvements to another technological field or the functioning of the computer itself, and instead use computer elements as tools in a conventional way to improve the functioning of the identified abstract idea. Also, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, and outputting data. Thus, the claimed method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Applicant argues that Holtz fails to disclose “extracting, from the received first selection, metadata indicating one or more target audiences of the advertisement campaign; causing, based on the extracted metadata, display of feedback information, associated with the advertisement campaign, for customizing an advertisement for the one or more target audiences” as recited in claim 1 as amended.
The Examiner respectfully points out that Marsh discloses the recited limitations. See, e.g. Figs. 9, “Target Audience”; [0193]; [0227]; [0228]-[0236]; [0249]; [1616].

    PNG
    media_image1.png
    631
    420
    media_image1.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references disclose a method for delivering multimedia, wherein metadata associated with a delivery content includes a target audience:
Kumar et al. US 20090199230 A1 –. [0185]; [0222]; [0230]
Madriz Ottolina US 20080133311 A1 – [0003]; [0013]; [0036]; cl. 12
Plotnick et al. US 20020178447 A1 – [0107]; [0117]
Conclusion

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/04/2022